United States Dstrict Gute FILED=-
Northen Strict oy |nidiana DEC 04 2020

DM “ey At. M
Hammosd Wis lon ROBERT N. 18° JVICH, Clerk
U.S. DIS (1 COURT
NORTHERN DAY/HICT OF INDIANA

—Uncted States of America
- V. No. 2205 CR [719

. oo
Motion 4, Rewnisideration
he Compassionate Release

| am Tins this Motion C- recanside rations Ce
Compassionate re\ease Ww F <SPONTe bo the Courty
_drder daked November 4, 2020.

Refere getting inike my Peasoning JS to why the
Cooks Shroold FeconSidey, Ana in doin Ss grant, my
__tmotion, | wasid ike. to address the fact that | was

Nok Sven the. due Process oy Vaw entitled to (Me

bevere the Courk ordered my Pest motion Le Compassenate
—Felease be Aemred. Since | never received the (eSponse
Som Me Guuienment ind oppositions to my Motion } |

was rok Giver the opportunity te Fle a response to
Sad opposition) behave the Coorts Colivg lated OAL.
RNovembe, 4, 2920.

The Pest véasons iy the ercler clenyiny My fastion

—|i—
was that J did wot exhaust my administrative remecly-

The Fact that the exhaustion peried had elapsed by the

time oy the Nouemloe- q. 2020 Folvg aside , as of this

Ailvss, dated November 24, 2020, 7t has beew 130 days
_.STNCe July IB, 2020, when \ requested Compassionate

release Vroom Warkes Noser a4 FCI leretto. The ex haustions
Period of B0-days hay wow soely lapsed

The othe- reasons | am responding to, that the Court
Clenied my Motions , De/tarns to the Covid-14 pandemic,
Stating that it does wot justify Compassianiate cClease,
Jas ik appears that the virus has beew effectively
Contvelled at bis VaciVihy”. Also Stoting “While the Curt
1S Sympathetic to Smiths Sitvakisw and ConCery Ibout

Potewhally becomins infected with Covip- it"!

~The wirus has wet been eflectively Comtrofled at FC!
Leretke , a5 we presevtly have an outhresk & the iastifutiaa
And unice last time, which cemamed on one unit ancl

SLIW sau GI) inmates (some of which had beew released

rior ts the Courts Puling ou November I, 2020, leaving

ST oa the website ) aud |\ staff members 9 e¢ iu tected,

As time around , there have been inmates tested positive

On every Unit im the institution. Placing me at crsk

ONCR ASJin.

le M\\ re f, ling os August J, Zoto, | sent a

— J —
Amendment +0 my motion inv the Same Crivelope as
MY motion addressing the Pack that { hacl tested
-gosikive fo, Covld-14 Bad was Placed iN guaran tine

That amevdment cead ay £3 lows t

ake Waiting QV mail pick-up ts Come Around! 50
| contd Sead this motion inv to the Courts, my Coom was
Temoved Lram the unit. aud placed yw quarantine. Four
00k a eight tested Postkive ty, Covid -14, in clod ing Me.
Besides us, 2 othe wumates tested postive today,
betaqing the teta\ up dy 53 fumates thos fo pace the
Sesk tested pas kve on the (a oF vely, with More
desk resulks SEAN pemding.

My alo ceselks From Ke Dirsk test | teok om the Zot>
ON Jaly Came back meqative. So between then aud now, |
Contracted the virus - Rossilaly Pesan the individuals dllowed
to return be the umit while still positive, | have beens
Placed in the Unit for confirmed Posikives with 3) othe-

—iwmeates,

The Conditions iu this unit are Inaclequste, fo 5oy
the \eas. There ave only two SwkS, owe brina] , duel
tee faleks — lve to the third beray bv kew,— There iS.
NO of ices Sta 4igweel Ons the Unant aud Re EN Cr GENCY
Call Iutkow ov Phone to reach out to medical if an iSfue

—_ ~~ —
S hookd acise vith one a US jw bectecl Indididuals. The
oltice, makes o oo nds hee rly-

Also, upon Arrwvny in this “quarantine UNE, We Wee

Invormed Lue weeld receive badro lls, Clothing , axel hygiene |
- Suppyes Shortly. Eight ty ten hou later we received ewe
 blamkeks 2 precee Na clothing, Na Hygiene 5 M8 hme. _
Ne tonel or Wash ras be wash with, We wee told {wo

ran keky was the besk thak Coutel be dowe ow Short

wotioe because thee was xo cleaw items inside lauedry.
Neo Wnqiene kiks ow bedral\s made-up. Noth ius in)
“prepavahiens tor handltey Mare Covid-[? poschve cases.
The inormation given to v5 was “Somebody dropped

the Wal\*

Thee has beew wa lett thaw 3 weeks to pvepire fe
{his Situation \ Since the ticst StoF$ men he- teslecl
Posie , ancl mort like S months whe Phace Ore was
- [ssued loy the 6x0 There iS wo redson. @leinist ration
sword wot base at least the bare minimum of blawtedr

finer, Inygiene, towel’, aad wash clothes ready {if
ANA yew the gavdemic reaches within their walls.

Belay has bee more Prok that FCI Loretto can net
Contain AWS VSS rn spreadiug andl Cae not properly

© Manage ad care fav the SICK individuals infected
oct Ale Vic. Naloody, at FCl loretty. was handed a

—f-
death sentence bul it seens the ddmnistatin is
_Sdhempting dy deal one out to owe of more Welvidualy

loy weslecking te (repare themselues o” their pit tution
Ll an outlreale "

Akin the orde- dated Aiovemioe 4, 202d, thee iJ wa

__ menrkvon of any thingy. perdarniag be my amedmnent , 1a Ree a

makorg a Statement of Me “Potevtially beco mia iatected .
which opens the question af to whethe- the G@urts erthe-,
D Never recewed that amend ment ov} .
2) Neglected ty take nto cowsndeation the inportant
Pacts Haak | have ees infected aad the conditions sas
Which FCI Loretto is handling the infected auc! sick
a INAtyiduals ,

“The writing of dhat amendment way day One ot my
quarantine. | ended UP Spending Mo days 1 Guarantine,
—Nelsre her ng deemed “recouered” avd sent back te my.

UNE. Wwe Were Not Allowed to take anything with of
Awd during thak time, mobody wrth the quarantine
—UNck was Given Any Chanye of Clothe; ) Some of Wack
Sper 30 days is quarantine. | only received two calls

oy Leek Qage- in thal |b clays and Aidet receive any
\ugiene omar tke mnt clay. Needless to Say, it vss
_ Nok a very Clean evvironment to be 10 , especially
When Aealing wih Conrd- 14 infected saicliyiclug Li
Besides the Negligent Manne in which they treated
US pertaining to clothing, hygiewe, aud ovexall Savtatien,
the complete disregard Der oor health ov lives Cannot
be Ignored . On the third Or fhurth day of my quevan ting,
adhe staff acl aw sfsue mm the Oni hOvstng Aon instectel
Tamater ove assigned bedding , they proceected fo enter the
Intected guavantive Unit , with piper SPdag Cans in hans,
Safety Piass pulled | Wralking vp Ind down the hal/ .
threatening to satay people Sufteriay vespiratery
Gmplicatioas From Coud19, if they overe met ww thew
OS Sigwed beds,

Everyout? Id O07 unt uss In their aSSigved cells /bowk,
thee was wo report of ay (SSv@ In oo bart , yet the
delmint station (Compound Vices, | feotemanrts , Quel the
Sting captain) these + threatew Sick /welividogls ivith
dhe os@ of what would amoowt to cleaclly hice, when

Yoo. Comoine the. elects on pepee<J pray And the

Comprcations with breathing from Corrd~19 fulections -
Showing thiy msttctres, |S wok evigped with the cigit
mind set to keep People safe Srsmy jubection sro fron
Com \icatins choring or Ahey wwhectiow of the Couid-1§
Narvs.

Pedere bein quaraatwed wy the Vsos, | had a
Shores os lovesth, \oody acheS , Anc\ a dy /evacked
NOs CAV, WA Some Lleeding. Which | ther Mad te

—f.
do with allergies, lack af movement doe to the hyck-cloww .
And me attempting to get back to J litte physical detiurty,
as f Irak Shortwess of breath aud aches ave Common H
the leqinsiag of exercise atte 2 Jay-o5§ Peviod..

By the time | went tes guaran tine, | Way ovsly experienCinip

Shortness of vest aud 2 couyh, but Shortly Mle beg 0

deemed” vecoue-ed” oy the medical staff, | have been

EK Pe len tiny once aga dyjferacked cavities of the nose
ccompanied by maie bleeds roughly once 2 weekK, ShoAAwess
0} breath doriag any activity | elevated heart rates for wo
LedSors | Comelycatiens with My Woo table bowel 5 yudronm€ /
dnd extreme burning sensatiems that wake me uf at night,
IN my lows, Cfoprogus, throat, Ind vose, especially dfte-
LXE CI FE.

Bele Cov \D, haves NeUY FAN More thaw 2 Cou#le of
miles at atime aad afte 7 months of lay-oS $ Crom any
Xe aise ox CONNINY | while at FCI Botue; | decided te

train to Con & marathon, Within 3 moths of trying, (
succeeded ia Cunning that mo/athow, Atte that, | became
an avid funner awd Since being at FC) Loette, | have
(dn Cis fauces hetweev 2 and IS miles ata tymé , re) couflé
times 3 week.

a Sjwoe Comrtvacting CON W141 , and Sle- 3 moths ot
Attempting & drain 3 times 2 week, | 90+ ot ob breath

— J
Within 3 third of a mile dad have to Stop CONN IN afte,
one mile due to bens So cot ot loreath | am exp eriencrtiy
Chest Pains Inel dowwel Visions Tre jext Couple days abe gy
fur, the Complscations | have heen havin Are Cue Wo,S8.

ASker 14 years of exercise, Coming back after multigle Jay-
ols anc LINING for and completing 2 marathos within —
3 months, ) knew Wow my lsdy feacts to physical Cxefion..
Doe to Covs-19 wlection, my health has dleeady Subfe-ed.

a. | informed medica\ of mm Concitisnr awl the Comp | Cation! |
have been expe-veveing. | was notified that | would be placed on
Ast te see a physicians assistant af Scheduling permits chef qhot

| have & Chronic Gre Chiasic Tpporrtment Scheduled £- March

S$ 202) Ymonsths Wom now), Stating thet my Condition ‘Non-aeute,

/ now ISk the cous 2 recomside- Gvanting (hy Inotian f
Compatsissate selease ancl orden OY Senstence to be_teduced fr
time se-ved ov drat the 24 months (18 months undil home Confinement)

fn CMa: iN on My Current senteuae be se-ved on horne Gontruement
Ot my residerce i Bremen, Kentucky, due to the fellousing
CEBWons : ,

. L) The yivus iS pot only loack, ut 15 Spartad thous hoot the
pwstitutions fa which | am cons ined fo, Showing FCI lsretto.
cloes wet have the virus effectively Controlled ;
Dit has beew ove~ Yo days Siuce my Desk infection , leauing
me at fisk oh a Second mechisa. | caw bette (Solate aud
Social distance myself af home thew | cans ino my current
environment, protecting me Lom @ Second sutectisn.

3 aan recerve vette medital treatment for my Corre

oe . Comp\catiens, as well as Lyture Compl Cations. , Clue_to

— dontrachng the Covid-AS usrus, at home thaw | cow white.
incarcerated, AS 1S Shows by the medical Staff reppuce
te my request} Ly meclica| atteufion,

W nue be my on! Joins Conditions and te fect that | heve
Already Comtvacted CouD-19 ance, | Gn Bt aay eve qveate-
NSK oF Severe Complications if | wee to entract the

Virus 2 Second time, (see United State v. Greewhuk, 2020
UeS» Disk. Lexis 18568 ; Iso Study at melex iv. or4 [content /
10.1101 2020.10.14. 202127201 )

| Respectively. Solomarthed
AQ Src

Nouemser ZF, LOLO

Laci \ Sat

Fed. Reg. # O85 20-027
FCI Lovett

P.O. Box [Ooo
Cresson, PA Ilolo30
